Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13-20 are rejected under 35 U.S.C. 102A2 as being anticipated by US 20190174136 A1-Jun et al (Hereinafter referred to as “Jun”).
Regarding claim 1, Jun discloses a method of decoding an image based on an inter prediction mode (Fig. 2 and Fig. 8), the method comprising:
deriving, by a processor, a collocated block of a current block in one pre-determined reference picture among reference pictures ([0214]) included in a reference picture list ([0181], wherein deriving the col block. Here the col picture (where the col block resides) may be one picture of at least one reference picture included in the reference picture list) based on that of a spatial neighboring block around the current block refers to the one predetermined reference picture ([0202]), the collocated block being specified by a motion vector of the spatial neighboring block ([0180], wherein using motion information (motion vector) of the neighboring block; wherein the collocated block may be a block relative to a spatial position of the target block within the collocated picture; [0183], wherein the motion ;
deriving, by the processor, a motion vector in a sub-block unit in the current block based on the motion vector of the collocated block ([0427], wherein motion compensation may be performed for each sub-block (Motion compensation is how motion vectors are derived) based on motion information (motion vectors) of the co-located block; [0370]). ; and
generating, by the processor, a prediction block of the current block based on the motion vector derived in the sub-block unit ( ([0131], wherein generate a prediction block by using a motion vector; [0319], wherein sub-blocks share motion vectors is interpreted as motion vectors being derived in the sub-block; [0358], wherein the prediction block of the sub-block may be generated),
wherein the one pre-determined reference picture is signaled from an encoder through a picture header or a slice header ([0068]; [0326]; {0377], wherein index information for reference picture may be signaled from the encoder).
Regarding claim 13, Jun discloses the method of claim 1, further comprising: deriving, by the processor, motion vectors of available spatial neighboring blocks among spatial neighboring blocks around the current block in a pre-determined order ([0167], wherein samples in the neighboring block are available are identified; [0431], the scanning may be performed until the top sub-block having available motion information is found).
Regarding claim 14, Jun discloses the method of claim 13, wherein the pre-determined order is a block neighboring a left side of the current block, a block neighboring upper side of the current block, a block neighboring a upper side of the current block, a block neighboring a upper-right corner of the current block, a block neighboring a lower-left comer of the current block, and a block neighboring a upper-left comer of the current block ([0430-0431])
Regarding claim 15, Jun discloses the method of claim 1, wherein the spatial neighboring block the motion vector of which specifies the collocated block is located at a bottom of a left side of the current block (Fig. 12-17).
Regarding claim 16, analysis are analogous to those presented for claim 1 and are applicable for claim 16.
Regarding claim 17, analysis are analogous to those presented for claim 13 and are applicable for claim 17..
Regarding claim 18, analysis are analogous to those presented for claim 14 and are applicable for claim 18..
Regarding claim 19, analysis are analogous to those presented for claim 15 and are applicable for claim 19..
Regarding claim 20, analysis are analogous to those presented for claim 1 and are applicable for claim 20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/           Primary Examiner, Art Unit 2487